       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 HASAN SHAREEF,                              )
                                             )        Civil Action No. 19 – 320
                          Plaintiff,         )
                                             )
                     v.                      )        District Judge J. Nicholas Ranjan
                                             )        Magistrate Judge Lisa Pupo Lenihan
 BUTLER COUNTY PUBLIC                        )
 NEWSPAPER and ERIC                          )
 JANKIEWICZ, Warden Butler County            )
 Jail,                                       )
                                             )
                          Defendants.
                                             )



                             REPORT AND RECOMMENDATION

I.     RECOMMENDATION

       For the following reasons, it is respectfully recommended that, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1), Plaintiff’s Complaint (ECF No. 43) be dismissed

with prejudice for failure to state a claim for relief under 42 U.S.C. § 1983. It is further

recommended that the Court decline to exercise supplemental jurisdiction over Plaintiff’s state

law claims.

II.    REPORT

       Plaintiff Hasan Shareef (“Plaintiff”) is a state prisoner currently in the custody of the

Pennsylvania Department of Corrections and confined at SCI-Forest. He initiated this action by

submitting to the Clerk of Court a civil rights Complaint filed pursuant to 42 U.S.C. § 1983,

which was docketed at the instant case number on March 22, 2019. (ECF No. 1.) Plaintiff,

                                                  1
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 2 of 11




however, did not include the filing fee or a motion for leave to proceed in forma pauperis, so an

Order administratively closing this case was entered on April 23, 2019. (ECF No. 2.) It was

subsequently returned to the Court as undeliverable on May 29, 2019. (ECF No. 3.)

       On July 8, 2019, Plaintiff filed a motion asking for an extension of time to make copies

and obtain envelopes. (ECF No. 4.) In an Order dated July 9, 2019, his request was denied as

moot because the case was administratively closed, and Plaintiff was advised that he needed to

either pay the filing fee or submit a motion for leave to proceed in forma pauperis. (ECF No. 5.)

He was also advised that he needed to file a notice of change of address since it appeared that he

was no longer confined at the Butler County Prison, which was his address of record when he

filed the case. Id. The Court’s Order, along with its previous Order that was returned to the

Court, was mailed to Plaintiff at SCI-Camp Hill, where the envelope containing his motion

indicated that he was confined. (ECF No. 6.) Plaintiff subsequently notified the Court of his

change in address. (ECF Nos. 11-13.)

       On September 17 and 24, 2019, Plaintiff filed a Declaration for Entry of Default and a

Brief in Support of his Complaint, respectively. (ECF Nos. 14 & 15.) By Order dated

September 24, 2019, Plaintiff was again advised that the case was administratively closed and

would not be reopened until he either paid the filing fee or filed a motion and was granted leave

to proceed in forma pauperis. (ECF No. 16.) On October 10, 2019, Plaintiff filed an appeal of

the Court’s Order dated September 24, 2019 and a motion for leave to proceed on appeal in

forma pauperis. (ECF Nos. 17 & 18.) His motion was denied without prejudice as deficient.

(ECF No. 20.) Plaintiff subsequently submitted the required documents and his motion was

granted on November 7, 2019. (ECF Nos. 21 & 23.)


                                                 2
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 3 of 11




       On December 10, 2019, Plaintiff filed a notice of voluntary dismissal, and by Order dated

December 11, 2019, this case was dismissed. (ECF Nos. 30 & 31.) On February 7, 2020, the

Third Circuit Court of Appeals dismissed Plaintiff’s appeal for lack of jurisdiction. (ECF No.

32.)

       On March 25, 2020, Plaintiff filed a motion for summons. (ECF No. 33.) On March 26,

2020, the Court denied the motion, advising Plaintiff that it was not a proper motion for the

Court and that the case was closed because Plaintiff had voluntarily dismissed it on December

10, 2019. (ECF No. 34.)

       On April 28, 2020, Plaintiff filed a motion to reopen this case. (ECF No. 36.) On April

30, 2020, the Court denied the motion without prejudice and advised Plaintiff that he still needed

to either pay the filing fee or submit a motion for leave to proceed in forma pauperis in order to

proceed with this case. (ECF No. 37.)

       On May 13, 2020, Plaintiff filed a properly completed motion for leave to proceed in

forma pauperis with all required documentation. (ECF No. 39.) The motion was granted and

the case was reopened on May 15, 2020. (ECF No. 41.) Plaintiff’s Complaint was docketed on

May 15, 2020. (ECF No. 43.) Upon review, the undersigned now recommends that this case be

dismissed with prejudice pursuant to the screening provisions of the Prison Litigation Reform

Act.

       A. The Prison Litigation Reform Act

       The Prison Litigation Reform Act (“PLRA”), Pub.L. No. 104-134, §§ 801-810, 110 Stat.

1321-66 to 1321-77 (April 26, 1996), requires a district court to review a complaint in a civil

action in which a prisoner is proceeding in forma pauperis (28 U.S.C. § 1915(e)(2)) or seeks

redress against a governmental employee or entity (28 U.S.C. § 1915A). The Court is required
                                                 3
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 4 of 11




to identify cognizable claims and to sua sponte dismiss any claim that is frivolous, malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). This action is

subject to sua sponte screening for dismissal under both 28 U.S.C. §§ 1915(e)(2) and 1915A

because Plaintiff is a prisoner proceeding in forma pauperis and seeking redress from at least one

governmental officer or employee.

       B. Standard of Review

       The legal standard for dismissing a complaint for failure to state a claim pursuant to §

1915(e)(2)(B)(ii) or § 1915A(b)(1) is identical to the legal standard used when ruling on a

Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999). However, before dismissing a complaint or

claims for failure to state a claim upon which relief may be granted pursuant to the screening

provisions of 28 U.S.C. §§ 1915 and 1915A, a court must grant the plaintiff leave to amend his

complaint, unless amendment would be inequitable or futile. See Grayson v. Mayview State

Hosp., 293 F.3d 103, 113-14 (3d Cir. 2002).

       In reviewing a pro se plaintiff’s complaint, the court must accept all factual allegations in

the complaint as true and take them in the light most favorable to the pro se plaintiff. See

Erickson v. Pardus, 551 U.S. 89, 93-94 (2007); Phillips v. County of Allegheny, 515 F.3d 224,

234-35 (3d Cir. 2008). A complaint must be dismissed if it does not allege “enough facts to state

a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 570

(2007). “Factual allegations must be enough to raise a right to relief above a speculative level.”

Id. at 555. The court need not accept inferences drawn by the plaintiff if they are unsupported by

the facts as set forth in the complaint. See California Pub. Employee Ret. Sys. v. The Chubb
                                                 4
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 5 of 11




Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v. Lower Merion School Dist., 132 F.3d

902, 906 (3d Cir. 1997)). Nor must the court accept legal conclusions set forth as factual

allegations. Bell Atlantic Corp., 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)). Additionally, a civil rights claim “must contain specific allegations of fact which

indicate a deprivation of constitutional rights; allegations which are nothing more than broad,

simple and conclusory statements are insufficient to state a claim under § 1983.” Alfaro Motors,

Inc. v. Ward, 814 F.2d 883, 887 (2d Cir. 1987).

        Finally, a court must employ less stringent standards when considering pro se pleadings

than when judging the work product of an attorney. Haines v. Kerner, 404 U.S. 519, 520 (1972).

When presented with a pro se complaint, the court should construe the complaint liberally and

draw fair inferences from what is not alleged as well as from what is alleged. Dluhos v.

Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). In a section 1983 action, the court must “apply the

applicable law, irrespective of whether the pro se litigant has mentioned it by name.” Higgins v.

Beyer, 293 F.3d 683, 688 (3d Cir. 2002) (quoting Holley v. Dep’t of Veteran Affairs, 165 F.3d

244, 247-48 (3d Cir. 1999)). See also Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (“Since this

is a § 1983 action, the [pro se] plaintiffs are entitled to relief if their complaint sufficiently

alleges deprivation of any right secured by the Constitution.”) (citing Holder v. City of

Allentown, 987 F.2d 188, 194 (3d Cir. 1993)). Notwithstanding this liberality, pro se litigants

are not relieved of their obligation to allege sufficient facts to support a cognizable legal claim.

See, e.g., Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002); Riddle v.

Mondragon, 83 F.3d 1197, 1202 (10th Cir. 1996).




                                                    5
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 6 of 11




       C. Discussion

       The allegations contained in Plaintiff’s Complaint are sparse and difficult to understand.

Indeed, it contains only two sentences: “Butler County lie[d] about me bring[ing] drugs in jail[.]

It was never proven[.]” (ECF No. 43, p.2.) He appears to assert that the Defendants violated the

First Amendment and committed the torts of defamation and slander. Id.

       Fortunately, the Court is able to provide a bit more context to Plaintiff’s claims based on

allegations he made in another case that he filed in this Court in November 2018. Specifically,

in case number 2:18-cv-1494, Plaintiff alleged, inter alia, that numerous employees at the Butler

County Prison destroyed his property after he was processed into the Butler County Prison on

August 20, 2018. Documents submitted by Plaintiff in that case revealed that Plaintiff’s property

was confiscated after it was discovered to be covered in a substance determined to be K2, a

synthetic cannabinoid. Shareef v. Captain Moore, et al., 2:18-cv-1494, ECF No. 180 (W.D. Pa.

Mar. 25, 2020). It appears, therefore, that Plaintiff’s allegations in this case stem from the same

event at issue in 2:18-cv-1494.

               1. Section 1983 Liability

       Plaintiff brings his claims pursuant to 42 U.S.C. § 1983. Section 1983 does not create

substantive rights; rather, it provides an avenue of recovery for the deprivation of established

federal constitutional and statutory rights. Groman v. Township of Manalapan, 47 F.3d 628, 663

(3d Cir. 1995) (citing Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)). “To state a claim

under § 1983, a plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).


                                                 6
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 7 of 11




               a. Color of state law

       “The color of state law element is a threshold issue; there is no liability under § 1983 for

those not acting under color of law.” Groman, 47 F.3d at 638. Indeed, section 1983 “excludes

from its reach merely private conduct, no matter how discriminatory or wrongful.” American

Mfrs. Mut. Ins. Co., 526 U.S. 40, 50 (1999) (internal quotations and citations omitted).

       The color of state law element requires that “the conduct allegedly causing the

deprivation of [the plaintiff’s right] be fairly attributable to the State.” Lugar v. Edmonson Oil

Co., 457 U.S. 922, 937 (1982). For the conduct to be “fairly attributable” to the State, (1) the

deprivation must be caused by (a) the exercise of some right or privilege created by the State or

(b) by a rule of conduct imposed by it or by a person for whom the State is responsible, and (2)

the defendant must be a person who may fairly be said to be a state actor, either because the

person (a) is a state official, (b) acted together with or has obtained significant aid from state

officials, or (c) performed conduct otherwise chargeable to the State. Id.

       The United States Supreme Court has articulated that a private party’s actions may be

fairly attributable to state action in the following instances: (1) when a challenged activity is the

result of the State’s exercise of “coercive power”; (2) when the State provides “significant

encouragement, either overt or covert”; (3) when a private actor operates as a “willful participant

in joint activity with the State or its agents”; (4) when a nominally private entity is controlled by

an “agency of the State”; (5) when a private entity has been delegated a public function by the

State; and (6) when a private entity is “entwined with governmental policies,” or when

government is “entwined in [its] management or control.” Brentwood Acad. v. Tenn. Secondary

Sch. Ath. Ass’n, 531 U.S. 288, 296 (2001) (internal quotations and citations omitted). The

Court, in deciding whether a particular action or course of action by a private party is
                                                   7
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 8 of 11




governmental in character, must examine: (1) the extent to which the actor relies on

governmental assistance and benefits; (2) whether the actor is performing a traditional public

function; and (3) whether the injury caused is aggravated in a unique way by the incidents of

governmental authority. Edmonson v. Leesville Concrete Co., 500 U.S. 614, 621 (1991).

       In this case, Plaintiff has sued the Butler County Public Newspaper. However, the

activities of news organizations and reporters have consistently failed to satisfy the tests

concerning state actors. See e.g., Allen v. Glines, 2019 WL 6467810, at *3 (M.D.N.C. Dec. 2,

2019) (finding complaint failed to allege that newspaper was state actor); Lloyd v. Scotland Cty.

Sheriff Dep’t, 2019 WL 1118530, at *2 (M.D.N.C. Feb. 8, 2019), adopted by 2019 WL 1116724

(M.D.N.C. Mar. 11, 2019) (newspaper not a state actor); Morton v. Greenwood City Police

Dept., 2013 WL 4042186, at *3 (D.S.C. Aug. 7, 2013) (finding plaintiff made no allegation that

newspaper was any kind of state actor that would be amenable to suit under section 1983);

Cannon v. Delaware, 2012 WL 1657127, at *9 (D. Del. May 8, 2012) (News Journal was not

“clothed with the authority of state law” and therefore did not act under color of state law);

Picozzi v. WPVI-TV Channel 6 Action News, 2012 WL 295396 (D.N.J. Feb. 1, 2012) (finding

that as a general matter, news media cannot be deemed a “state actor” for the purposes of §

1983); Talmadge v. Herald News, 2007 WL 3071665, at *3 (D.N.J. Oct. 22, 2007) (a newspaper

and its editor did not operate under color of law); see also Oliver v. Philadelphia Daily News,

1989 WL 56374 (E.D. Pa. May 26, 1989) (Philadelphia Daily News is not a state actor).

       Notwithstanding, Plaintiff does not indicate how the Butler County Public Newspaper

operated under the color of law. The Complaint contains no allegations suggesting a remote

connection between government officials and the newspaper or its staff. Instead, it appears that

the newspaper merely published an article it deemed newsworthy and with which Plaintiff
                                                  8
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 9 of 11




disagrees. Under these circumstances, he has failed to satisfy the threshold requirement to

section 1983 liability against the Butler County Public Newspaper and it should be dismissed for

Plaintiff’s failure to state claim upon which relief can be granted under section 1983.

               b. Constitutional deprivation

       The next step in the analysis is to determine whether Plaintiff has alleged any facts

stating a cognizable claim for relief under section 1983 against Defendant Eric Jankiewicz, the

Warden of the Butler County Prison. In his Complaint, Plaintiff alleges that as a result of

Defendants lying about him bringing drugs into the Butler County Prison, he has suffered

damage to his reputation, which could result in future lost wages. 1 (ECF No. 43, pp.3-4.)

       Relevant here is Paul v. Davis, 424 U.S. 693 (1976), where the plaintiff sued a chief of

police under 42 U.S.C. § 1983 for circulating fliers that falsely listed him as a shoplifter; in fact,

he had been arrested for shoplifting, but the charges had been dismissed. Id. at 695-96. The

plaintiff argued that the fliers caused reputational harm and violated his rights under the

Fourteenth Amendment to the United States Constitution because the defendants were

respectively an official of city and of county government. Id. at 697-98. The Supreme Court

held that the allegations in the complaint, though perhaps alleging a state law tort, did not

amount to a cognizable section 1983 claim. Id. at 711-12. Indeed, it found that absent the

alterations or extinguishment of a more tangible interest, injury to reputation is actionable only

under state law. Id.

       Inasmuch as the undersigned has already determined that Plaintiff has failed to show state

action on the part of the Butler County Public Newspaper, pursuant to Paul, it follows that


1
 It is noted that Plaintiff has already challenged the alleged confiscation or loss of his property
that was covered in K2 in 2:18-cv-1494.
                                                   9
      Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 10 of 11




Plaintiff has not stated a claim for relief under section 1983 against either Defendant. At best,

Plaintiff’s Complaint alleges only a state tort action. See Siegert v. Gilley, 500 U.S. 226, 233

(1991) (“Defamation, by itself, is a tort actionable under the laws of most states, but not a

constitutional deprivation.”) Accordingly, it should be dismissed for failure to state a claim for

relief under section 1983.

               2. State law claims

       To the extent Plaintiff has raised any state law claims, it is recommended that the Court

decline to exercise supplemental jurisdiction over them if the Court decides to adopt the

recommendation to dismiss Plaintiff’s Complaint for failure to state a claim for relief under

section 1983. See 28 U.S.C. § 1367(c)(3); Borough of West Mifflin v. Lancaster, 45 F.3d 780

(3d Cir. 1995) (“[W]here the claim over which the district court has original jurisdiction is

dismissed before trial, the district court must decline to decide the pendent state claims unless

considerations of judicial economy, convenience, and fairness to the parties provide an

affirmative justification for doing so.”)

       D. Amendment of Complaint

       The court must allow amendment by the plaintiff in a civil rights case brought under §

1983 before dismissing for failure to state a claim, irrespective of whether it is requested, unless

doing so would be “inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors,

Inc., 482 F.3d 247, 251 (3d Cir. 2007); see also Alston v. Parker, 363 F.3d 229, 235 (3d Cir.

2004) (asserting that where a complaint is vulnerable to dismissal pursuant to 12(b)(6), the

district court must offer the opportunity to amend unless it would be inequitable or futile). The

undersigned is cognizant of these holdings but finds that allowing for amendment by Plaintiff

would be futile.
                                                 10
       Case 2:19-cv-00320-NR-LPL Document 47 Filed 06/05/20 Page 11 of 11




III.   CONCLUSION

       For the following reasons, it is respectfully recommended that, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1), Plaintiff’s Complaint (ECF No. 43) be dismissed

with prejudice for failure to state a claim for relief under 42 U.S.C. § 1983. It is further

recommended that the Court decline to exercise supplemental jurisdiction over Plaintiff’s state

law claims.

       In accordance with the applicable provisions of the Magistrate Judges Act, 28 U.S.C. §

636(b)(1)(B)&(C), and Rule 72.D.2 of the Local Rules of Court, the parties shall have fourteen

(14) days from the date of the service of this report and recommendation to file written

objections thereto. Any party opposing such objections shall have fourteen (14) days from the

date on which the objections are served to file its response. A party’s failure to file timely

objections will constitute a waiver of that party’s appellate rights.

       Dated: June 5, 2020.


                                                               _______________________
                                                               Lisa Pupo Lenihan
                                                               United States Magistrate Judge


Cc:    Hasan Shareef
       NU-0779
       SCI Forest
       P.O. Box 307
       Marienville, PA 16239




                                                  11
